Citation Nr: 0833346	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
pancreas (pancreatitis) secondary to exposure to toxic 
chemicals.

3.  Entitlement to service connection for a disability of the 
liver secondary to exposure to toxic chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service in the US Air Force from March 
1968 to March 1972; that service included service in the 
Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran provided testimony 
before the undersigned Veterans Law Judge in July 2008; a 
transcript of that hearing was produced and a copy thereof 
has been included in the claims folder for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty in the US Air Force for 
approximately four years.  The veteran's military 
occupational specialties during that time were 54430 - 
cryogenics fluid production specialist - and 63111 - fuel 
specialist.  From the veteran's statements contained in the 
claims folder and via his testimony provided to the Board, 
these occupations involved the use of biochemicals including 
trichloroethylene, hydrogen, oxygen, nitrogen, and petroleum 
products.  This exposure occurred while the veteran was 
stated at Chanute Air Force Base, Illinois, Cam Ranh Bay Air 
Base, the Republic of Vietnam, and Columbus Air Force base, 
Mississippi.  He contends that said exposure resulted in the 
development of conditions now affecting his liver and 
pancreas.  

When the veteran initially submitted his claim for benefits, 
the RO attempted to obtain the veteran's service records.  
The purpose of this endeavor was to confirm the veteran's 
assertions that he might have been exposed to various 
biochemicals on a daily basis while in service.  
Unfortunately, the RO's attempt resulted in a negative 
response from the National Personnel Records Center (NPRC).  
Nevertheless, the veteran was more successful and since the 
time his claim was denied, he has been able to provide some 
copies of his service personnel records.  However, even these 
records appear to be incomplete.  Therefore, it is the 
Board's determination that the claims folder should be 
returned to the AMC/RO so that additional inquiries can be 
made of the NPRC and HQ ARPC (ORS).  

Additionally, while the veteran has been diligent in 
attempting to obtain all of his personnel records, the claims 
folder is silent as to the actual documented type of 
chemicals the veteran was exposed thereto while performing 
his daily tasks.  A note from the NPRC, dated September 2006, 
to the veteran states that "there are no documents that 
specifically denote your handling of hazardous chemicals, 
however, your specialties should verify that fact".  
Unfortunately, NPRC did not provide a description of duties 
that were performed by a cryogenic fluid production 
specialist and a fuel specialist.  Moreover, the RO and NPRC 
did not contact the Department of the Air Force and inquire 
as to the type of biochemicals and biofuels the veteran would 
have been exposed to while performing his duties.  The Board 
believes that such information is necessary to proper 
adjudication of this claim.  If this information is not 
obtained, then any medical opinions obtained concerning any 
found disabilities of the pancreas and liver will be lacking 
because the doctors will not know the type of chemicals to 
which the veteran was exposed.  Hence, the claim will also be 
remanded so that inquiries can be made of the Air Force as to 
the type of biochemicals and biofuels the veteran may have 
been exposed thereto during his four years of honorable 
service.

Also, the veteran has claimed that because of his purported 
exposure to hazardous chemicals, he has developed 
disabilities of the liver and pancreas.  However, the record 
is negative for any VA Compensation and Pension Examinations 
that would confirm the presence of the claimed disorders even 
though the veteran's treatment records suggest that the 
veteran has received medical care for conditions affecting 
the liver and pancreas.  It appears that because the RO did 
not have access to the veteran's service records, which would 
have, at least provisionally, confirmed the veteran's 
exposure to hazardous chemicals, the RO concluded that it did 
not have to accomplish a medical exam of the veteran to 
confirm the presence of disabilities related to said 
exposure.  The Board understands why the RO may have decided 
not to examine the veteran but the Board also believes that 
this is an unusual case, and as such, it will return the 
claim to the RO so that further medical testing may be 
accomplished.  

The remaining issue is that involving post-traumatic stress 
disorder.  A review of the claims folder indicates that the 
RO only attempted to obtain the veteran's service records 
from NPRC, which failed to produce a copy of his records, and 
it never contacted the Department of Defense (DOD) 
[Department of the Air Force] in order to verify the 
veteran's alleged stressors.  More importantly, since the 
RO's denial of the veteran's claim, the veteran has been able 
to obtain a smattering of documents from the service 
department but these documents have not been reviewed by the 
RO.  

The veteran has asserted that he was a refueler of airplanes 
and involved with the transportation/disposal of hazardous 
materials.  He was assigned to the 12th Supply Squadron, Cam 
Ranh Bay Air Base, and the 483d Supply Squadron, also at Cam 
Ranh Bay Air Base, both in the Republic of Vietnam.  He has 
averred that as a part of his duties, he would be in aircraft 
that would "taxi fuel bladders" to locations away from Cam 
Ranh Bay.  Once on the ground, the veteran claims that he 
would help transfer fuel to local storage units.  It was 
during this transfer of fuel that the veteran contends he was 
fired upon by the enemy.  He has also reported that sniper 
fire sometimes occurred while he was transferring hazardous 
materials on the Cam Ranh Bay Air Base facility. 

He has further written and testified that on a number of 
occasions when the fuel carrier was returning to its home 
base, body bags would be loaded on the planes for 
transportation to Cam Ranh Bay Air Base.  On one such 
occasion, one of the body bags was mutilated when it was 
drawn-in by the engine of the plane.  The veteran claims that 
he witnessed this event but he did not look to see the name 
of the mutilated soldier.  

The veteran has also reported that when he was first assigned 
to Cam Ranh Bay Air Base, the base came under missile/mortar 
attack.  He did not see anyone killed or maimed as a result 
of said attack, but that the incident was very scary and 
unnerving.  He claims that he still has reoccurring thoughts 
about that attack.  

One final incident the veteran has reported has been the 
killing and wounding of 15 to 20 people by either a North 
Vietnamese sympathizer or a Vietcong regular.  He contends 
that he was very close to where the incident occurred and he 
saw the enemy raise and fire a weapon into a crowd of people.  
He has not been specific as to whether the casualties were 
Americans or South Vietnamese.  

Of other note, the veteran has submitted copies of letters he 
has received from the Department of the Air Force.  These 
letters indicate that the veteran's personnel file has been 
reviewed and he has been assigned additional medals and 
badges as a result of his service in Vietnam.  These awards 
include the Republic of Vietnam Gallantry Cross with Palm, 
the Republic of Vietnam Campaign Medal, and the Air Force 
Good Conduct Medal.  Of interest is the fourth award - an Air 
Force Outstanding Unit Award with Valor and One Oak Leaf 
Cluster.  This last medal is noteworthy in that if his unit 
was given a valorous award for actions with the enemy, then 
this award may be used as proof of a stressful event.  
Nevertheless, the write-up or verbiage for the award is not 
of record, and therefore it is impossible to tell at this 
point why the unit was commended for valor.  It is unclear 
whether this unit was subject to rocket, mortar, small arms, 
or any other type of hostile fire from the enemy.

A review of the claims folder indicates that the RO has never 
requested any information from the Department of Defense that 
would confirm the claimed stressors.  Additionally, the RO 
has never determined whether the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, [Court's] 
pronouncements in Pentecost v. Principi, 16 Vet. App. 124 
(2002), apply to the veteran's stressor statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from a dependence to various chemicals.  He has received 
treatment from VA facilities but there is no indication from 
the claims folder that the RO ever attempted to clarify the 
veteran's diagnosis of the PTSD.  The Board believes that 
such development and clarification is required by the VA and 
goes towards fulfilling the VA's duty to assist the veteran 
in the development of his claim.  Without that development, 
the Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiner who diagnosed the 
veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  The Board notes that the Court held in West v. Brown, 
7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2007); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO/AMC should request the veteran 
to identify all health care providers who 
may have medical records pertinent to his 
service connection claims (pancreatitis, 
a liver disability, and PTSD).  The 
RO/AMC should then obtain records of 
treatment from all identified sources.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

3.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while in the 
Republic of Vietnam in 1968 and 1969 
along with the duties he performed while 
in-country.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh his memories 
and also add any additional information 
that he may have forgotten in those 
documents.  He should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  He should be further advised 
that a failure to respond may result in 
an adverse action against his claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incident in which he was fired upon 
by the enemy when he was refueling fuel 
bladders.  The veteran should provide as 
much information as he can with respect 
to this incident; i.e., his location at 
the time of the incident, the time of 
year that it occurred, how the incident 
affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties as a cryogenics fluid 
production specialist and more 
specifically what occurred when he 
performed his tasks while in Vietnam.  Of 
particular interest is any information he 
may provide concerning any 
ambushes/rocket attacks/enemy fire that 
may have occurred while conducting these 
duties, the names of any individuals who 
accompanied him on those duties, the time 
of year that any stressful event 
occurred, how the stressors have affected 
him, etcetera.

c.  The veteran should provide as much 
detail as he possibly can with respect to 
the incident involving the shooting and 
maiming of 15 to 20 individuals by a non-
American.  Of particular interest is any 
information he may provide concerning the 
names of any individuals who may have 
witnessed the attack, the time of year 
that this attack occurred, how the event 
has affected him, etcetera.

4.  The RO/AMC should contact the NPRC 
and the HQ ARPC (ORS) along with the 
Department of the Air Force and ask that 
they provide a copy of the veteran's 
complete service medical records and his 
personnel file.  The RO/AMC should 
further ask the appropriate agency for 
copies of any verbiage/justification used 
for the awarding of any of the veteran's 
awards and decorations, including the Air 
Force Outstanding Unit with Valor and One 
Oak Leaf Cluster.  If the agency does not 
have the written justification for this 
last medal, the agency should be asked 
whether such an award would have been 
awarded to a unit for being in the line-
of-enemy-fire or for being exposed to 
combat situations that may have drawn 
enemy fire.  Any and all responses and 
records should be included in the claims 
folder for review.  If requests for any 
private or non-VA federal records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

5.  The RO/AMC should contact the 
Department of the Air Force and ask that 
they provide a description of the duties 
performed by an individual who was a 
cryogenics fluid production specialist 
and a fuel specialist.  The Air Force 
should be further asked to give a 
detailed description of the chemicals and 
hazards such an individual would have 
come in contact while performing his 
duties.  Any studies conducted by the Air 
Force with respect to the effects of 
being exposed to any of these hazardous 
agents should also requested.  All 
documents obtained from the US Air Force 
should be included in the claims folder 
for future review.  If requests for any 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2007).

6.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran to the NPRC, if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed PTSD 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

7.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

8.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has/have 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records 
and any previous PTSD diagnoses given.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

9.  The veteran should be scheduled for a 
thorough VA examination for the purpose 
of determining whether the veteran now 
suffers from disabilities involving the 
liver and pancreas.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
must be available to the examiner, and 
review of the pertinent evidence therein 
should be noted.  If the examiner 
indicates that he or she did not review 
the claims file, then the examination 
will be determined to be inadequate.

The examiner must express opinions as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that that the veteran has 
any disability of the liver and pancreas 
as a result of active service, including 
as a result of exposure to biochemical 
materials or whether such a relationship 
to service and hazardous- material 
exposure is unlikely (i.e., less than a 
50-50 degree of probability).  

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should provide supporting 
rationale including any citations or 
literature that supports the examiner's 
opinion.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of each examination be typed and included 
in the claims folder for review.

10.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the veteran's accredited representative should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




